DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 23, 33 it is unclear what kind of feedback the feedback unit provides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 22-24, 27, 29, 32-34 are rejected under 35 U.S.C. 102(a)/(1) as being anticipated by Warner (US 2016/0007852, effective filling data Jul. 10, 2014).

With respect to claims 17, 27 Warner discloses a cardiac therapy system, the therapy system comprising: at least one processing device configured to:
cause a mapping system to detect an intracardiac location of an ablation tip of a cardiac ablation catheter (see para. 0036, 0002, “An arrhythmia or irregular heartbeat occurs when the electrical activity of the heart of a patient is irregular or is faster or slower than normal. The electrical activity of the heart may be measured by a catheter with electrodes positioned against the heart wall. Conventionally, these measurements may be used to create a 2D map of the electrical activity based on the positions of the electrodes relative to the catheter. Further, based on the 2D map and electrical measurements a rotor can be identified. A rotor is a foci of an arrhythmic event. Once the rotor is identified, a clinician can treat the arrhythmia by positioning a medical tool, such as an ablation catheter, at the rotor. However, there is a need to translate the position of the rotor from the 2D map based on the electrode position of the catheter to a 3D position based on the anatomy of the patient, such as the heart”.;
output a cardiac imaging model identifying at least one ablation target to a display (see para. 0022, 0023, “Once the position of the rotor is identified, the clinician may insert an ablation catheter and navigate the ablation catheter to the marked rotor on the three dimensional derived model. The rotor may then be burned using the ablation catheter to eliminate the source of the arrhythmia. Various embodiments provide translation from a two dimensional rotor foci mapping to a three dimensional x-ray derived model to allow a clinician to easily translate for the clinician an improved estimate of the appropriate sized basket catheter to electrical location relative to the physical anatomy of the patient. At least one embodiment provides a clinician a better estimation of the appropriate sized basket catheter, thereby helping to minimize costly waste in the procedure though inappropriate sized catheter deployment. At least one embodiment provides faster and more accurate location of the loci from the two dimensional rotor foci mapping relative to the patient anatomy. At least one embodiment provides faster more accurate location of the target for the ablation burn.”,
output the intracardiac location of the ablation tip to the display, and cause feedback to be provided to a user, the feedback indicating a proximity of the ablation tip to the at least one ablation target (see fig. 6 for example that provides for the display showing the catheter reaching the ablation target location, para. 0020, 0038, 0045)

    PNG
    media_image1.png
    327
    450
    media_image1.png
    Greyscale



With respect to claims 19, 29 Wagner discloses wherein the at least one processing device is further configured to output at least one secondary ablation target based on the updated cardiac imaging model (see para 0036, in which the rota and an ROI tissue can be identified for ablation).

With respect to claims 22,32 Wagner discloses wherein the feedback to the user includes at least one of an audible alarm, a tactile alarm, and a visual alarm (see Fig. 6 having a “visual alarm” showing the navigation of the catheter).

With respect to claims 23, 33 Wagner discloses the wherein the feedback to the user is provided via at least one of an ablation generator, the cardiac ablation catheter, the display, or a dedicated feedback unit (see para. 0045, Fig. 6 user can also provide input through a GUI)

With respect to claims 24, 34 Wagner discloses the wherein the at least one processing device is further configured to deliver a target treatment to the at least one ablation target (see para. 0002, in which ablation burn is provided to the target).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20, 21, 25, 26, 28, 30, 31, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US 2016/0007852) in view of Green et al. (US 2014/0180074).
With respect to claims 18, 26, 28, 36 Warner discloses the system and method as disclosed above, but fails to explicitly disclose wherein the at least one processing device is further configured to output an updated cardiac imaging model to the display after an ablation is performed.
Green in the subject of multiple medical devices guidance provide for having a new data input the imaging model after ablation that update the procedure which include the images used for guidance and ablation zone determination (see para. 0028, 0046, 0084, 0085, 0091).
It would have been obvious to one skilled in the art at the time of the invention to provide for updating a model as disclosed by Green because doing so will allow for completely treating the tumor/fibroid/cyst area.
With respect to claims 20, 21, 25, 30, 31, 35 Wagner fails to disclose wherein the cardiac imaging model further identifies at least two different types of cardiac tissue
 wherein the at least two different types of cardiac tissue and the ablation target are identified by at least one of different colors, different visual properties, or a text display.  Or that the device is further configured to determine at least one ablation parameter for the at least one ablation target based on at least one characteristics of the cardiac ablation catheter.
	Green further discloses discriminating between healthy and not healthy tissue by displaying the predicted ablation zone; also Green discloses parameters for ablation (see para. 0028, “The system can also help the healthcare provider determine what healthy tissues are in an ablation zone volume (by displaying the predicted ablation zone of the multi-medical device configuration). The system can help the healthcare provider place the medical devices in the above determined (planned) configuration. The system can help the healthcare provider understand how the current configuration (i.e. the way the medical devices are currently placed) differs from the optimal, acceptable or pre-planned configurations. The system can output the distance between medical devices to the power generator, so that the ablation time, the ablation power and other ablation parameters can be automatically computed by the ablation generator. The system can be used for treatment of tumors, fibroids or cysts, with bipolar radiofrequency medical device ablation, multiple microwave medical devices, electroporation, and/or electrochemotherapy systems. It can also be used for nerve or muscle stimulation or sensing (electrodes in the spine, brain). The system can be used during open surgery, laparoscopic surgery, endoscopic procedures, biopsies, and/or interventional radiology procedures.”
It would have been obvious to one skilled in the art at the time of the invention to provide for tissue characteristic being displayed and further ablation parameters as provided by green because doing so will allow for a more complete ablation of the target area allowing for minimizing ablating healthy areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793